                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
CHEN MIN LIPMAN,                                                    DATE FILED: 2/18/2020

                       Plaintiff,

               -against-                                                 19 Civ. 7639 (AT)

GANG ZOU FROM GUANGZHOU BALLET TROUPE                                         ORDER
CHINA,

                Defendant.
ANALISA TORRES, District Judge:


       The Court having been advised that the parties have reached a settlement in principle,
ECF No. 23, it is ORDERED that the above-entitled action be and is hereby dismissed and
discontinued without costs, and without prejudice to the right to reopen the action within thirty
days of the date of this Order if the settlement is not consummated.

        Any application to reopen must be filed within thirty days of this Order; any application
to reopen filed thereafter may be denied solely on that basis. Further, if the parties wish for the
Court to retain jurisdiction for the purposes of enforcing any settlement agreement, they must
submit the settlement agreement to the Court within the same thirty-day period to be so-ordered
by the Court. Per Rule IV(C) of the Court’s Individual Practices in Civil Cases, the Court will
not retain jurisdiction to enforce a settlement agreement unless it is made part of the public
record.

        Any pending motions are moot. All conferences are vacated. The Clerk of Court is
directed to close the case and mail a copy of this order to Plaintiff pro se.

       SO ORDERED.

Dated: February 18, 2020
       New York, New York
